Title: To John Adams from Charles Francis Adams, 13 November 1825
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather.
					Washington. November 13th 1825.
				
				Time has slipped by most unaccountably during my resolutions constantly expressed of writing to you. And I can give little or no account of it. The arrival of the family safe and sound at home again was matter of so much gratification after my anxieties that I have scarcely been sufficiently composed since to do any thing. And each day has closed with the consciousness on my part of much left undone. I shall now again take up my resolution of addressing you on every other Sunday, my brother having agreed to write on the intervening ones, by this means giving you the weekly information concerning the family which you have appeared usually desirous to receive.There is  little of interest at present however to enliven a letter. The Duke of Saxe Weimar astonished us for a few days, while here on passing through. The foreign minister gave grand State dinners and my father entertained him, which gave us an opportunity of seeing all the state dresses. The Duke is in my opinion a very ugly man although he is six feet, three inches and a half. His sashes, ribbons & orders consequently had much less effect than usual. They are pretty appendages as ornaments to a handsome man but are very trifling in every other point of view. The contrast was very striking between the gorgeous uniforms of the English and French, compared with the Mexican black suit, I admired the latter much more, probably because the representative who stood before me was an exquisitely handsome man and by this means overbalanced the difference in glitter. That I am not dazzled by external appearances it certainly would be foolish to deny assert, so this was I allow, certainly the motive of my preference of the Mexican.You have seen the Duke himself, so that ornaments upon him are superfluous, he has displayed some desire of acquiring information, and a great deal of good sense in conforming to our ideas, so that I am far from wishing to criticize such  rare qualities among the nobility of the continent of Europe.The session of Congress is coming and the worlds fashionable and as well as political again moves to Washington. The first will not probably find so much to attract and fascinate as it did last Winter, the latter will again be employed either in friendship or enmity to the administration as each individual thinks fit. At all events, this city becomes the point of observation to the Union and of internal commotion. We here are sadly drawn from Laws by the insistant questions of who speaks to day? whose party to night? My father is so afraid of my becoming a Monk of La Trappe as we call it here or in other words a recluse from Society that attention must be paid to those sounds although unwillingly, by your / dutiful & affectionate GrandsonChas Fras Adams
					
				
				
			